Citation Nr: 0818762	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from February 1986 to 
August 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In August 1993, the RO denied the veteran's claim for 
service connection for her back condition.  The RO sent her a 
letter in August 1993 notifying her of that decision and 
apprising her of her procedural and appellate rights, and she 
did not appeal.

2.  However, additional evidence received since that August 
1993 decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.

3.  According to the medical and other relevant evidence of 
record, it is just as likely as not the veteran's current low 
back disorder is at least partly attributable to an injury 
she sustained while in the military.


CONCLUSIONS OF LAW

1.  The RO's August 1993 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that August 1993 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's low back disorder is from an injury 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated June 2004, the 
RO advised the veteran of the evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

It equally deserves mentioning that the RO issued that June 
2004 VCAA notice letter prior to initially adjudicating the 
veteran's claim in October 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that June 2004 VCAA letter 
specifically asked that she provide any evidence in her 
possession pertaining to her claim.  Id., at 120-21.

Additionally, that June 2004 VCAA letter informed the veteran 
that the reopening of her claim would require new and 
material evidence.  She was informed that new evidence is 
evidence submitted to VA for the first time, that is not 
cumulative or tends to reinforce a previously established 
point.  She was informed that material evidence relates to an 
unestablished fact necessary to substantiate the claim.  
She also was informed of the specific reasons her back 
condition claim was previously denied and the specific type 
of evidence required to overcome these prior shortcomings.  
Therefore, that June 2004 notice complied with the VCAA 
requirements discussed in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit; and 
(2)  based on her contentions and the communications provided 
to her by VA over the course of this appeal, she is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the reports of her September 
2004 and April 1992 VA compensation examinations for a 
medical nexus opinion concerning the cause of her claimed 
condition - and in particular, whether it is related to her 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disorder

The RO initially considered - and denied, this claim in 
August 1993.  As cause for denying this claim, the RO pointed 
out there was (at least at that time) no evidence 
establishing the veteran had a chronic back disability.  The 
RO sent her a letter in August 1993 notifying her of that 
decision and apprising her of her procedural and appellate 
rights, and she did not appeal.  So that decision is final 
and binding on her based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

The veteran filed her petition to reopen this claim in May 
2004.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the August 1993 denial consists of VA 
medical reports - including the report of a VA examination, 
and a private medical report.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But the private doctor's report dated in 
July 2001 is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Specifically, this physician in the 
July 2001 report noted the veteran has a history of low back 
pain radiating into both her legs, and diagnosed her with 
lumbar neuritis/radiculitis.  So this opinion suggests by 
history - albeit not definitely, there is some correlation 
between the veteran's low back disorder and her military 
service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  As also 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated 
on the underlying merits, i.e., on a de novo basis.

Whether the Veteran is Entitled to Service Connection for a 
Low Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative joint disease (arthritis) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  Although the 
veteran claims that she currently has lumbar strain, the July 
2001 private medical report diagnoses her with lumbar 
neuritis/radiculitis.  In any event, there is no disputing 
she has a low back condition of some sort.

So the determinative issue is whether the veteran's low back 
condition is attributable to her military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And it is in this critical respect that her claim 
fails.



The veteran's August 1970 enlistment physical examination 
report did not note any abnormalities of her back.  
Therefore, the presumption of soundness attaches and the 
theory of aggravation is not for application in this case.  
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.

The veteran's service medical records (SMRs) show complaints 
and reports of low back pain.

In March 1990, the veteran was seen for complaints of back 
pain due to falling off a generator at Fort Gordon (BNCOC).  
The doctor's diagnosis was "low back pain, mild."

The veteran was seen two times in May 1990 for complaints of 
low back pain.  She told the doctors that she had reinjured 
her back while lifting a 25-pound object.  She also told them 
that she had been experiencing lower back pain for about the 
last three weeks.  Both doctors' diagnosis was "low back 
pain."  However, one doctor determined that the veteran's 
low back pain was mild, while the other determined that her 
low back pain was chronic.  One doctor also noted that the 
veteran pointed to tenderness in the paraverteabral muscle in 
the neuro intact of the lower back.  The veteran was referred 
to physical therapy.

In May 1990, the veteran was also seen for physical therapy 
for her low back pain.  She told the physical therapist that 
she had been having lower back pain for the past two months, 
since she fell off a generator.  No X-rays were taken.  The 
physical therapist's assessment was "mechanical low back 
pain."  The physical therapist also noted tenderness in the 
veteran's lower back, and that she was unable to lie 
completely flat.  

In July 1990, the veteran reported that she was doing fine, 
but reported sharp pain in her left buttocks to her left 
thigh every two weeks.  Her range of motion of the trunk was 
within normal limits.  Straight leg raising was positive 
bilaterally at 75 degrees secondary to tightness.  No 
significant tenderness was noted by the doctor.

In March 1991, the veteran was again seen for complaints of 
low back pain.  She told the doctor that she had experienced 
intermittent pain in her back since the injury previously 
mentioned.  She also told the doctor that pain radiated into 
her left buttocks.  The doctor noted decreased flexion of the 
spine with pain at the extremes.  The doctor also noted pain 
at L4-5 and L5-S1.  As well, the doctor noted tenderness and 
pain in the veteran's lower back, although her sensation and 
reflexes were normal.  X-rays of her lumbar spine also were 
negative.  The doctor's diagnosis was "herniated nucleus 
pulposus lumbar."

In May 1991, the veteran was seen at a VA medical center 
(VAMC) and administered a magnetic resonance imagining (MRI).  
This MRI was ordered by the orthopedic clinic at which she 
was being seen by for her lower back pain.  The MRI report 
stated, "No degenerative disk disease is observed within the 
lumbar spine.  Mild degree of L4-5 bulge.  L3-4 disk bulge."  
After reviewing the X-ray, the doctor determined, "MRI shows 
bulging of L3-L4 and L4-L5, but no ruptures.  Back is better 
now.  Continue as is."

In a May 1993 statement in support of her claim, the veteran 
asserted that she received physical therapy everyday from May 
to August 1990.  She also claimed that she was a patient at 
the orthopedic clinic for her back problems.  Treatment to 
this extent is not documented in her SMRs.

The veteran's post-service records include VA medical reports 
- including those from her VA examinations, and a private 
medical report.

In April 1992, the veteran was given a VA examination for 
complaints of chronic low back pain.  The VA examiner 
reviewed the veteran's SMRs.  The VA examiner's diagnosis was 
that the veteran had a "history  of degenerative disk 
disease, low lumbar."  

In May 1992, the veteran was scheduled for a VA examination 
of her spine, including a spine X-ray.  She failed to report 
for the spine examination.

In July 2001, the veteran was seen by a private physician for 
complaints of low back pain radiating into both legs.  The 
doctor stated that the veteran was doing "fair to good" 
since the last visit.  The doctor also stated that X-rays 
showed "degenerative L5-S1 disc."  The doctor's diagnosis 
was "lumbar neuritis/radiculitis."
	
In September 2004, the veteran was given a VA spine 
examination.  During that examination, she told the VA 
examiner that she has sought chiropractic treatment for her 
back since leaving the military.  She also stated that she 
had reinjured her back in a motor vehicle accident in 2001.  
Following that accident, she had again sought chiropractic 
treatment.  The VA examiner reviewed the veteran's SMRs and 
noted a "history compatible with lumbar strain."  The VA 
examiner also noted a normal gait pattern.  Additionally, the 
VA examiner noted the veteran did not walk with a cane or 
brace, that she was able to stand erect, and that she did not 
have spasms or tenderness in her back.  Her range of motion 
was 80 degrees of flexion and 35 degrees of extension.  The 
examiner noted there was no additional limitation of motion 
after repetitive motion, no focal strength deficits, no 
radicular pain with elevation of either leg on supine 
straight leg raises, and that reflexes and sensations were 
intact in the lower extremities.  The VA examiner requested a 
spine X-ray.  

After reviewing the X-ray, this VA examiner determined that, 
"[t]here is documentation of complaints of low back pain in 
the service . . . The present x-ray report notes six lumbar 
vertebra and mild narrowing at L5-6 and slightly greater 
narrowing at L6-S1.  No acute changes . . . Her claim that 
her present low back complaints are due to or the result of 
an in[-]service event, injury or disease is plausible.  
However, her claim is also speculative in nature.  Due to the 
fact that she had a back injury in 2001 for which she 
received a settlement, I would be unable to say that any 
present back complaints are related to the service without 
resort to speculation."

In the October 2004 decision, the RO stated, based on the 
September 2004 VA examination, that the veteran had been in a 
motorcycle accident in 2001.  This was one of the RO's bases 
for denying her claim, if not the primary reason.  


In her October 2005 Notice of Disagreement (NOD) and January 
2007 substantive appeal (VA Form 9), the veteran stated that 
she had never been in a "motorcycle accident."  She did not 
state whether she had ever been in a "motor vehicle 
accident."

Irrespective of whether the accident in question since 
service involved a car or motorcycle, the fact remains that 
the veteran had complaints concerning her low back (of 
chronic pain and even radiation of this pain into her lower 
extremities) well before that accident occurred.  Indeed, she 
was seen numerous times while in the military for complaints 
referable to her low back.  So her history of low back 
pathology was well documented even prior to that intercurrent 
injury since service.  And even the VA compensation examiner 
all but acknowledged that it is possible that at least some 
of the veteran's current low back pathology is traceable to 
her injury in service, as opposed to that intercurrent injury 
since service.

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the veteran's military service.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's opinion phrased in 
terms tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).



Here, though, the VA compensation examiner all but admitted 
that he also could not definitively state that the veteran's 
current low back pathology is attributable to her 
intercurrent injury in the motor vehicle accident since 
service.  So it is just as likely as not that at least a 
portion of her current low back pathology is attributable to 
her prior injury in the military - which, again, is well 
documented in the record, including the various modalities 
employed during her service to treat it.

When, as here, there is reasonable doubt concerning a 
material issue such as the cause of the condition claimed, 
and in particular, whether it is related to the veteran's 
military service, the veteran is given the benefit of the 
doubt that it is.  38 C.F.R. § 3.102.  So service connection 
is warranted.  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990);.  


ORDER

The claim for a low back disorder is reopened and service 
connection granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


